In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

Nos. 04-1521 & 04-2263
ALEX F. BEAMON,
                                           Plaintiff-Appellant,
                               v.

MARSHALL & ILSLEY TRUST COMPANY,
                                           Defendant-Appellee.
                        ____________
          Appeals from the United States District Court
             for the Eastern District of Wisconsin.
           No. 01 C 845—J.P. Stadtmueller, Judge.
                        ____________
    ARGUED NOVEMBER 5, 2004—DECIDED JUNE 15, 2005
                   ____________




  Before EASTERBROOK, MANION, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Alex Beamon began working as an
accountant at Marshall & Ilsley Trust Company (“M&I”) in
Milwaukee in 1992. Nine years later, Beamon, who is
African-American, filed this lawsuit alleging that a dozen
discrete job-related actions by M&I amounted to racial
discrimination and retaliation for complaining about
discrimination and created a hostile work environment, all
in violation of Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e et seq. The district court granted M&I’s
motion for summary judgment and Beamon appeals.
2                                   Nos. 04-1521 & 04-2263

Beamon also appeals the amount of costs awarded to M&I
by the district court as the prevailing party below. We
affirm in all respects.


                      I. Background
  The material facts are undisputed but lengthy, given the
nature and scope of Beamon’s claims. M&I provides trust,
employee benefits, and financial services to both individuals
and corporations. Beamon began working at M&I in 1992
and for the first five-and-a-half years of his career with the
company was employed as a trust fund accountant. In
November 1997 he was promoted to a supervisory position
in the Income Processing Department, which oversees the
daily posting of income into the accounts of M&I’s trust
clients. This promotion made Beamon M&I’s only African-
American supervisor at the manager level. The Income
Processing Department was “in turmoil” for numerous
reasons and suffered from low employee morale. Indeed,
Beamon’s two predecessors in the position had served
abbreviated terms, and the supervisor’s job had been vacant
for the three months preceding Beamon’s promotion. The
long-standing problems in the department were not allevi-
ated with Beamon’s arrival.
  Within the corporate structure at M&I, the Income
Processing Department is a subset of Trust Operations,
which in turn falls under the jurisdiction of the Support
Services Division of the company. In February 1999 the
head of the Support Services Division resigned from M&I
and a new division chief, Paul Ewig, was brought in to ef-
fect a reorganization of M&I’s Trust Operations. On March
29, 1999, as part of the reorganization, Ewig removed
Beamon from his job as supervisor of Income Processing
and transferred him to a position as a “technical consultant”
in the Securities Movement and Control area, also known
as the “booking area.” At that time the only reason given to
Nos. 04-1521 & 04-2263                                     3

Beamon for the transfer was that “changes were being
made” and he was to be “a part of those changes.” Beamon’s
new position in the booking area did not involve supervisory
or managerial responsibilities, but his salary was not
affected by the transfer.
  As part of Ewig’s reorganization of Trust Operations, two
white employees, Tami Hagen and Connie Douglas, were
also relieved of their supervisory responsibilities. Douglas
was moved from a supervisor in the mutual funds area to a
position concentrating on mutual fund exceptions, and
Hagen was transferred from supervisor of the booking area
to a job in customer service. Douglas received a reduction in
pay in connection with this move, while Hagen’s salary
remained the same. Beamon’s prior position as supervisor
of Income Processing was filled with a white employee
named Mark Cashion. For Cashion, however, the move was
not a step up the corporate ladder. He had previously been
Manager of Financial Reporting, where in the nomenclature
of M&I’s corporate hierarchy, he had done “grade 20” work.
As supervisor of Income Processing, Cashion did “grade 18”
work, supervised fewer employees, and had fewer responsi-
bilities than he had in the Financial Reporting Department.
  Beamon’s immediate supervisor in the booking area was
Scott Joers. Approximately five months after Beamon’s
transfer, Joers left M&I for a job with another company
without first completing the 1998 performance reviews for
seven of the eight employees he supervised; Beamon was
among the seven employees who did not receive a perfor-
mance review. Joers did, however, make salary increase
recommendations for all eight employees prior to his de-
parture. Joers recommended that Beamon receive a 3.2%
pay raise. Ewig, who had the final word on such matters,
did not concur with Joers’ recommendation. On June 7,
1999, Ewig decided that Beamon should receive no annual
salary increase. Ewig’s decision was based upon information
received from Joers that in February or March 1999, while
4                                  Nos. 04-1521 & 04-2263

still the supervisor of Income Processing, Beamon failed to
perform an assigned task that resulted in a $61,000 loss to
M&I. Beamon learned that he would not be receiving a
raise when he did not see any increase on his July 1999
paycheck.
  In July 1999 Beamon was transferred from his position in
the booking area to a position on the “Settlement Desk.”
The record does not disclose how Beamon’s pay and grade
were affected by this move. In August 1999 Beamon ex-
pressed concerns to his new supervisor, Wayne Klomstad,
regarding the lack of an annual performance evaluation and
raise. Klomstad explained that with the departure of Joers,
there was no one currently working for the company who
was qualified to evaluate the work Beamon had performed
in 1998. However, Klomstad, with the blessing of Ewig, told
Beamon that if he “was still with the company” at the end
of December 1999, he would receive a 5% bonus.
  On August 16, 1999, Klomstad promoted a white em-
ployee to the position of Trade Coordination supervisor—a
position in which Beamon had been “interested” but had not
formally applied. Beamon did not receive the promised 5%
bonus at the end of 1999. In January 2000 he complained to
Klomstad, who looked into the matter and reported that the
delay had been caused by an e-mail miscommunication.
Beamon received his 5% bonus on February 11, 2000.
  In February Beamon once again requested a performance
evaluation for the period left unreviewed by the departure
of Joers. He was informed that a formal review for the prior
period was not possible and that he would receive his next
regularly scheduled review before the end of May 2000. Of
the seven employees who did not receive reviews as a result
of Joers’ abrupt resignation, only one besides Beamon
specifically requested a “make-up” review. This employee
was also informed by Ewig that a review could not be
accurately performed by any current M&I employees.
Nos. 04-1521 & 04-2263                                    5

  On March 2, 2000, Beamon’s new supervisor, Dave
Blader, asked Beamon whether he would be interested in a
new position on the “Chase and Foreign Desk.” Beamon was
told that learning the functions of this job could lead to
career advancement in the settlements area of the company.
Beamon responded that he was not interested in the
position unless it came with a $25,000 annual salary
increase and an Assistant Vice President title. Blader was
not receptive to these conditions and the matter was not
pursued further.
  On March 22, 2000, Beamon met with M&I’s Equal
Employment Opportunity supervisor, Suzanne Gawelski,
and expressed his concern that his race may have factored
into the foregoing management decisions regarding his em-
ployment. Gawelski investigated Beamon’s concerns and
determined that no racial discrimination had influenced
any of the employment decisions. She did, however, con-
clude that Joers should have provided Beamon with a
performance evaluation before leaving the company; she
asked Klomstad and Ewig to evaluate Beamon’s 1998-1999
performance. On April 24, 2000, they provided Beamon with
a memorandum titled “1998/9 Performance Summary,” the
relevant portions of which stated:
   The principle [sic] reason for [Beamon’s] reassignment
   was that [Joers] and the rest of the management group
   had lost confidence in [Beamon’s] ability to effectively
   lead the Income processing group from its day-to-day
   performance problems to those of an acceptable level.
   ....
   [Beamon] was not viewed as having demonstrated the
   ability [n]or possessing the skills to lead the group
   through a period of substantial change that would re-
   quire strong supervisory skills, depth of specific income
   processing industry knowledge, improved department
   organization, creative solutions, and stronger use of
6                                   Nos. 04-1521 & 04-2263

    system tools. [Beamon] was viewed as an extremely
    dedicated and hard worker who may have been prema-
    turely moved into a supervisory role as a brand new
    supervisor over an area for which he did not have a
    strong base of industry experience.
The memo also cited the $61,000 loss for which Ewig held
Beamon responsible as the reason for the lack of an annual
raise that year.
  Beamon strongly disputed the accuracy of these criti-
cisms. On May 10, 2000, he prepared a written response
detailing his accomplishments during his tenure with the
company; the state of the Income Processing Department at
the time he arrived as supervisor; and his belief that it was
his successor, Cashion, who was actually responsible for the
$61,000 loss. Beamon demanded a retraction of the perfor-
mance memorandum and retroactive compensation in the
form of the pay raise that had been denied. Gawelski,
Klomstad, and Ewig decided not to grant Beamon’s de-
mands nor make any formal response. Around this time
Beamon also retained an attorney who wrote a letter to
M&I officials laying out Beamon’s complaints.
  On June 21, 2000, after the letter from Beamon’s attorney
was received by M&I management, Gawelski arranged a
meeting between Beamon and Dave Mauer, M&I’s Assis-
tant Director of Corporate Human Resources, hoping that
Mauer could “convince Beamon to focus on moving forward
in his career.” At this meeting Mauer informed Beamon
that he was a valued employee M&I wished to retain and he
offered Beamon a raise. Beamon responded that he did not
know what it would take for him to “move beyond” his
current state of dissatisfaction, and he suggested that
Mauer speak to his attorney. Mauer then asked Beamon
whether he was “trying to stick it to M&I” and whether
Beamon was interested in discussing a severance package.
On June 27, 2000, six days after his meeting with Mauer,
Nos. 04-1521 & 04-2263                                       7

Beamon filed a charge with the Equal Employment Oppor-
tunity Commission (“EEOC”) alleging that his removal as
a supervisor in Income Processing was attributable to racial
discrimination.
  As of the date the district court record was closed,
Beamon was still employed at M&I. Blader completed
written evaluations of the work Beamon performed in 2000
and 2001, and in both instances Beamon received the same
overall rating as the other employees Blader supervised—
“meets expectations.” Beamon received a 4% annual raise
in 2001 and a 3% raise in 2002.
  Beamon received a right-to-sue letter from the EEOC on
March 29, 2001, and on August 22, 2001, commenced this
suit alleging twelve separate claims of racial discrimination
premised upon the actions described above. He also alleged
that the facts gave rise to retaliation and hostile work
environment claims. On M&I’s motion for summary judg-
ment, the district court held that six of the discrimination
claims were barred by the statute of limitations and that
Beamon had failed to establish a prima facie case with
respect to the remaining discrimination claims. The court
also dismissed the retaliation and the hostile work environ-
ment claims. Beamon appeals the judgment and also
disputes several aspects of the district court’s award of costs
to M&I.


                      II. Discussion
  A. Statute of Limitations
   As applicable to this case, Title VII provides that a charge
of racially discriminatory employment practices shall be
filed with the EEOC within 300 days “after the alleged
unlawful employment practice occurred.” 42 U.S.C. § 2000e-
5(e)(1). Failure to file a timely charge with the EEOC
precludes a subsequent lawsuit under Title VII. Martinez v.
8                                   Nos. 04-1521 & 04-2263

United Auto., Aerospace & Agric. Implement Workers of
Am., 772 F.2d 348, 350 (7th Cir. 1985). For purposes of this
statute of limitations, discrete discriminatory employment
actions such as termination, failure to promote, denial of a
transfer, or refusal to hire are deemed to have been taken
on the date they occurred, even if they form part of an
ongoing practice or are connected with other acts. Nat’l R.R.
Passenger Corp. v. Morgan, 536 U.S. 101, 109-11 (2002).
Thus, each discrete discriminatory act “starts a new clock
for filing charges alleging that act,” and charges not filed
within 300 days of the act in question are not actionable. Id.
at 113. In limited circumstances a plaintiff may invoke the
doctrine of equitable tolling to pursue otherwise time-
barred claims. Chakonas v. City of Chicago, 42 F.3d 1132,
1135 (7th Cir. 1994).
  The district court dismissed Beamon’s first six claims of
discrimination because each constituted a discrete act that
occurred more than 300 days prior to the filing of his EEOC
charge and equitable tolling was not applicable. The six
claims pertain to: (1) Beamon’s removal from the supervi-
sory position in the Income Processing Department (March
30, 1999); (2) his transfer to the booking area (March 30,
1999); (3) absence of a 1999 pay raise (July 1999); (4) his
assignment to the Settlement Desk (July 1999); (5) absence
of an annual performance review (July 1999); and (6) failure
to promote Beamon to the Trade Coordinator supervisor
position (August 16, 1999).
  Beamon does not dispute that these six incidents occurred
more than 300 days before he filed his EEOC charge. He
argues that the statute of limitations was equitably tolled
because prior to his receipt of the belated 1999 performance
review in April 2000, he had no reason to suspect that race
was motivating M&I’s decisions and therefore was unaware
of the existence of a possible Title VII claim. Beamon says
that the possibility of racial discrimination only occurred to
him when he read the performance review and discovered
Nos. 04-1521 & 04-2263                                        9

that it “falsely” described him as prematurely having been
moved into a supervisory position and “falsely” held him
responsible for the $61,000 loss.
  The Supreme Court has cautioned that equitable tolling
in the context of Title VII is “to be applied sparingly.” Nat’l
R.R., 536 U.S. at 113. The doctrine may extend the statute
of limitations if, despite all due diligence, a plaintiff cannot
obtain the information necessary to realize that he may
possibly have a claim. Chakonas, 42 F.3d at 1135. Equitable
tolling requires a court to consider whether a reasonable
person in the plaintiff’s position would have been aware of
the possibility that he had suffered an adverse employment
action because of illegal discrimination. Id.
  Under this circuit’s case law, a plaintiff awakens to the
possibility of a Title VII claim far sooner than he achieves
any level of certainty that his rights have been violated:
“The qualification ‘possible’ is important. If a plaintiff were
entitled to have all the time he needed to be certain his
rights had been violated, the statute of limitations would
never run—for even after judgment, there is no certainty.”
Cada v. Baxter Healthcare Corp., 920 F.2d 446, 451 (7th
Cir. 1990) (emphasis in original). In Jackson v. Rockford
Housing Authority, 213 F.3d 389 (7th Cir. 2000), an African-
American plaintiff was passed over for a job promotion in
favor of a white employee. In rejecting the plaintiff’s claim
that equitable tolling excused the lateness of his EEOC
complaint, we held that the plaintiff knew when the white
candidate was hired that “one possible explanation was
racial discrimination” and he was therefore “required to
undertake some inquiry to verify or discard this theory.” Id.
at 397 (emphasis in original).
  We agree with the district court that a reasonable person
familiar with the facts known to Beamon in 1999 would
have been aware that racial discrimination could be “one
possible explanation” for M&I’s employment actions.
Beamon was the only African-American manager at M&I
10                                       Nos. 04-1521 & 04-2263

and was demoted in March 1999 without any articulated
allegation of incompetence or unsuitability for the position.
Moreover, Beamon was fully aware that he was replaced as
Income Processing supervisor by a white employee and was
passed over for the Trade Coordination supervisor position
in favor of a white employee. At about the same time,
Beamon failed to receive an annual raise.
  Finally, and most tellingly, Beamon brought his com-
plaints about these various employment actions to the at-
tention of M&I’s Equal Employment Opportunity supervisor
before the expiration of the 300-day filing deadline. There
are no grounds here for application of equitable tolling.
Beamon’s first six claims of discrimination were properly
dismissed.


    B. Prima Facie         Case     of   Discrimination        and
       Retaliation
  Beamon’s remaining claims of discrimination and retali-
ation are premised on the following actions by M&I man-
agement: (1) “false” performance reviews for 1999, 2000,
and 2001; (2) insufficient mentoring; and (3) permanently
“capping” his career with M&I at a nonmanagerial level.1
The district court dismissed these claims on summary
judgment, holding that Beamon had not established a
prima facie case of discrimination under McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973).
  Beamon has no direct evidence of discrimination or retal-
iation. The McDonnell Douglas indirect method of proof
requires Beamon to show that: (1) he belongs to a protected
class, (2) he performed his job satisfactorily, (3) he suffered


1
   In the district court Beamon also claimed that M&I’s payment
of his 1999 bonus a month late constituted racial discrimination,
but he has not appealed that aspect of the district court’s decision.
Nos. 04-1521 & 04-2263                                     11

a materially adverse employment action, and (4) his
employer treated similarly situated employees outside the
protected class more favorably. Lenoir v. Roll Coater, Inc.,
13 F.3d 1130, 1132 (7th Cir. 1994). The elements of a prima
facie case of retaliation are only slightly different: (1) the
plaintiff engaged in statutorily protected activity, (2) he
performed his job according to the employer’s legitimate
expectations, (3) he suffered a materially adverse employ-
ment action, and (4) he was treated less favorably than
similarly situated employees who did not engage in statuto-
rily protected activity. Hilt-Dyson v. City of Chicago, 282
F.3d 456, 465 (7th Cir. 2002). Beamon’s prima facie case is
extremely weak and, indeed, nonexistent on at least one
element common to both discrimination and retaliation
claims: he has failed to produce any evidence that similarly
situated white employees were treated more favorably than
he.
  As to Beamon’s claim that he received “false” performance
reviews, we note first that although negative performance
evaluations may be evidence of discrimination, they are not
alone considered to be actionable adverse employment
actions. Haywood v. Lucent Techs., Inc., 323 F.3d 524, 532
(7th Cir. 2003). Moreover, there is no evidence that M&I
treated similarly situated white employees more favorably.
Regarding his “false” 1999 performance review, Beamon
identifies Mark Cashion, his replacement as the supervisor
in Income Processing, as a similarly situated, non-African-
American employee. But Beamon offers no evidence that
Cashion received an accurate and fair performance evalua-
tion while he did not; rather, he argues that Cashion
performed poorly as the supervisor in Income Processing
but, unlike Beamon, was not demoted. This line of argu-
ment may have had traction on Beamon’s time-barred claim
regarding the removal of his supervisory duties, but it has
no relevance to his contention that his “false” 1999 perfor-
mance review is evidence of discrimination. Perhaps
12                                  Nos. 04-1521 & 04-2263

Cashion’s review (if he received one) was inaccurately
laudatory. It may have been fair and balanced. Perhaps it
was unfairly critical or deliberately inaccurate. We have no
way of knowing because Beamon has made no attempt to
compare M&I’s handling of his performance review to
Cashion’s—or any other employee’s, for that matter.
  The same analysis applies to Beamon’s claims that racial
discrimination and retaliation were to blame for “false”
performance evaluations in 2000 and 2001. In support of
these claims, Beamon argues only that the supervisor re-
sponsible for these evaluations, Dave Blader, told Beamon
that “the powers that be” had offered unspecified “negative
input” into these evaluations, which were thereby rendered
“inherently unfair.” This assertion does not function as
evidence that similarly situated white employees received
more favorable treatment in connection with their per-
formance reviews for the years 2000 and 2001. As far as the
record discloses, Blader gave identical “meets expectations”
ratings to all of the employees he supervised. Beamon’s
claims of racial discrimination and retaliation in connection
with his 1999-2001 performance reviews were properly
dismissed.
  To the extent that Beamon’s discrimination and retalia-
tion claims were premised upon a lack of sufficient men-
toring, the district court held that Beamon failed to identify
any evidence demonstrating that similarly situated white
employees received greater or more meaningful mentoring.
On appeal Beamon virtually disregards the basis for the
district court’s holding and makes a one-sentence assertion,
without citation to record evidence, that Cashion received
some unspecified form of mentoring and he did not. This is
an insufficient basis upon which to reverse the summary
judgment. Such unsupported and undeveloped arguments
are waived. United States v. Turcotte, 405 F.3d 515, 536
(7th Cir. 2005).
Nos. 04-1521 & 04-2263                                   13

   Beamon’s final claim of discrimination/retaliation per-
tains to his contention that M&I management has tacitly
“capped his career” at the nonsupervisory level. Even under
the best factual conditions this claim would be extremely
difficult to establish because it assumes a future state of
affairs that may or may not occur. If we understand the
claim correctly, Beamon is suggesting that current manage-
ment has decided that he may never again be entrusted
with managerial responsibilities and that the impetus for
this decision was his race and not his suitability for posi-
tions that may or may not become available in the future.
As with his other claims, Beamon has attempted to estab-
lish a prima facie case using a scattershot approach that
does not come close to meeting the burden imposed by the
McDonnell Douglas framework.
  Beamon identifies some evidence that, when viewed in
the light most favorable to him, suggests that certain man-
agers at M&I took a dim view of his immediate prospects as
potential “vice president material.” Beamon cites this as
evidence of hostility toward his advancement borne of racial
animus, but he makes no attempt to meaningfully compare
his situation with that of any similarly situated, non-
African-American employee or any employee who did not
lodge complaints under Title VII. The record is silent
regarding the fates of Tami Hagen and Connie Douglas, the
two white employees who were also demoted as part of the
reorganization of Trust Operations. Have they been pro-
moted up through the supervisory ranks while Beamon
stayed behind? As we have noted, M&I’s placement of
Cashion in the Income Processing supervisor’s job was
actually a step backward in his advancement within the
company. Beamon has failed to establish a prima facie case
that his career development was “capped” due to discrimi-
nation on the basis of race or in retaliation for raising
complaints of discrimination.
14                                   Nos. 04-1521 & 04-2263

  C. Hostile Work Environment
  An employer may be liable for discrimination within
the meaning of Title VII if an employee is subjected to a
hostile work environment based on his race. To survive
summary judgment on a hostile work environment claim,
Beamon was required to establish that: (1) he was subjected
to unwelcome harassment, (2) the harassment was based on
his race, (3) the harassment was severe and pervasive
enough to alter the conditions of his environment and
create a hostile and abusive working environment, and (4)
there is a basis for employer liability. Luckie v. Ameritech
Corp., 389 F.3d 708, 713 (7th Cir. 2004). The district court
held that Beamon failed to come forward with evidence
sufficient to establish several elements of this test, but we
find one omission particularly glaring and sufficient to
affirm the judgment: even assuming Beamon’s various
complaints about his career progression can be character-
ized as “harrassment” (and we are skeptical), there is no
evidence that any of M&I’s actions were motivated by
Beamon’s race.
   The record is devoid of any indication that M&I’s em-
ployment decisions were “inherently racial,” that they
evidenced “negative attitudes toward African-Americans,”
or that they had “racial . . overtones.” Hardin v. S.C.
Johnson & Son, Inc., 167 F.3d 340, 345-46 (7th Cir. 1999).
While it is true that harassment need not be explicitly
racial in order to be probative of a hostile environment, id.
at 345, it is equally true that not every perceived unfairness
in the workplace may be ascribed to discriminatory motiva-
tion merely because the complaining employee belongs to a
racial minority. Malhotra v. Cotter & Co., 885 F.2d 1305,
1308 (7th Cir. 1989). Rather, we have held that the alleged
harassment must be “sufficiently connected to race” before
it may reasonably be construed as being motivated by the
defendant’s hostility to the plaintiff’s race. Luckie, 389 F.3d
at 713; Shanoff v. Ill. Dep’t of Human Serv., 258 F.3d 696,
704 (7th Cir. 2001).
Nos. 04-1521 & 04-2263                                    15

   Beamon has identified no evidence of a connection
between the unfair treatment he claims to have received at
the hands of M&I management and the fact that he is
African-American. There is no inherently racial component
to an employer providing an employee with a critical (even
an unfairly critical) performance review, providing an
employee with insufficient mentoring, or determining that
an employee does not yet have what it takes to be elevated
to a managerial position. Beamon asserts that racial hos-
tility was the impetus underlying each of these actions by
M&I, but his sole basis for doing so is the fact that he is
African-American. The “harrassment” of which Beamon
complains could just as readily have been perpetrated upon
a white person without any alteration in its character or
purpose. Accordingly, we cannot reasonably construe M&I’s
actions as being motivated by hostility to Beamon’s race.
The district court rightly concluded that Beamon failed to
present evidence sufficient to survive summary judgment
on his hostile work environment claim.


  D. Taxation of Costs
  M&I filed a bill of costs requesting $3,804 for deposition
transcripts and court reporter fees and $6,176 for photo-
copying. The clerk of courts taxed the requested costs in
M&I’s favor. There is a presumption that the prevailing
party will recover costs, and the losing party bears the
burden of an affirmative showing that taxed costs are not
appropriate. M.T. Bonk Co. v. Milton Bradley Co., 945 F.2d
1404, 1409 (7th Cir. 1991). A district court’s award of costs
will not be overturned in the absence of a clear abuse of
discretion. Weeks v. Samsung Heavy Indus. Co., 126 F.3d
926, 945 (7th Cir. 1997).
  Beamon objects to over $4,000 in copying expenses and
approximately $1,890 in costs associated with the videotap-
ing of his deposition. He argues that the photocopying was
16                                Nos. 04-1521 & 04-2263

excessive and “merely for the convenience of [M&I’s] attor-
neys” so they could set up “a ‘make-shift’ M&I office” at
their law firm. He also argues that his deposition was
videotaped merely for M&I’s “already established largesse.”
This is hyperbole, not legal argument. We have reviewed
the record and find no clear abuse of discretion. The costs
taxed by the district court were reasonable and necessary
for the defense of the action.
 The judgment of the district court is AFFIRMED.


A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—6-15-05